DETAILED ACTOIN
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s arguments and amendments filed on 06/03/2021 amending Claims 1, 10, 19 and 20. Claims 1 – 20 are examined.

Election/Restrictions
Applicant’s affirmation of the election without traverse of species I drawn to fig. 2A in the reply filed on 06/03/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The processor and medium of claim 10 is a computer processor type of controller.  Therefore an algorithm is required to be disclosed by applicant regarding the operation of the controller (MPEP 2161.01) for example to explain how a general purpose computer is converted to a special purpose computer by programming (as discussed in MPEP 2181 II. B.).   A lack of Aristocrat, 521 F.3d at 1337, 86 USPQ2d at 1241; AllVoice Computing PLC v. Nuance Commc’ns, Inc., 504 F.3d 1236, 1245, 84 USPQ2d 1886, 1893 (Fed. Cir. 2007); Intel Corp., 319 F.3d at 1366-67, 65 USPQ2d 1934, 1941 (knowledge of a person of ordinary skill in the art can be used to make clear how to implement a disclosed algorithm).
There is no written description of the “operating parameter” recited in claims 11 –13 as to the algorithm being carried out by the processor and medium of claim 10. For example there is no description of what operating parameter is being used 1) determine the subsequent target position (claim 12) and 2) evaluate an autothrottle readiness condition (claim 13).
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5078345 (De Vries).
As to claim 1, De Vries discloses a method for controlling autothrottle (the speed control unit 20 controls the throttling of fuel in conjunction with engine controller 3a; see col. 3, l. 50 to col. 4, l. 2) of an engine for a tubopropeller-powered aircraft (abstract), comprising: 
obtaining, from an autothrottle controller 21, a digital power request 43a, the digital power request based on an autothrottle input to the autothrottle controller (pilot arms autothrottle system 20 by pressing button 29 and also selects desired speed with knob 24; see col. 4, ll. 3-20);
in response to obtaining the digital power request 43a, terminating a manual input mode for the engine (when the autothrottle system 20 is armed and signal 43a is sent to engine controller 3a, the engine controller 3a modulates a fuel metering of the fuel metering unit 2a, see horizontal arrow pointing towards EEC 3a in fig. 2 and col. 3, ll. 11-20, the engine controller 3a then providing a fuel control signal to engine 10, see fig. 1 wherein output of EEC 3 goes to engine 10 via structure 9, wherein at this time the power lever manual input 5a is disconnected from MFU 2a such that the manual input mode is terminated, see claim 7, bottom, and claim 8 showing that manually operable power-setting device 5a is disengaged from MFU 2a and power is controlled wholly electronically by controllers 21 and 3a; also see fig.2 below), the engine, when in the manual input mode, controlled  based on a power request obtained from a manual input 5a associated with the engine (col. 3, ll. 3-18); and 
engaging an autothrottle mode for controlling the engine based on the digital power request rather than on the power request obtained from the manual input (during approach phase of flight the engine is controlled with autothrottle controller 21 and engine controller 3, see output of engine controller 3 that goes to engine 10 whereby the fuel is provided to combustor of 

    PNG
    media_image1.png
    511
    377
    media_image1.png
    Greyscale
[AltContent: textbox (power lever 5a is disengaged from fuel  metering unit 2a (see claim 7)  via communication from engine controller 3a  after controller 3a receives digital power request 43a thereby terminating manual control  mode)][AltContent: arrow][AltContent: arrow]
As to claim 6, De Vries discloses the manual input 5a is a power lever 5a, and wherein the manual input mode is based on a power lever angle 14 (see fig. 1) of the power lever.
As to claim 8, De Vries discloses the autothrottle input comprises an indication of a target airspeed (abstract; col. 4, ll. 3-20).
As to claim 9, De Vries discloses producing a confirmation 26 indication following the engaging.
The term “mode” is interpreted as “a possible, customary, or preferred way of doing something” (Merriam-Webster online).
The term “terminating” is interpreted as “to bring to an end : CLOSE” (Merriam-Webster online).

Claims 1 – 3 and 10 – 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No.: US 2018/0237125 A1 (Lisio).
It is noted that the disclosure of Lisio is not clearly by an inventor or joint inventor of instant application and therefore is not considered a grace period disclosure under MPEP 2153.01(a).
As to claims 1 and 10, Lisio discloses a method and system for controlling autothrottle (par. [0015], top) of an engine 100 for a tubopropeller-powered aircraft (par. [0015], top), comprising: 
a processing unit; and a non-transitory computer-readable medium coupled to the processing unit and comprising computer- readable program instructions executable by the processing unit for (engine controller 210 is a FADEC; FADECs comprise a processing unit; and a non-transitory computer-readable medium coupled to the processing unit and comprising computer- readable program instructions executable by the processing unit):
obtaining, from an autothrottle controller 204, a digital power request (see annotated fig. 2 below), the digital power request based on an autothrottle input (see input from aircraft computer 210 in fig. 2 below) to the autothrottle controller 204; 
in response to obtaining the digital power request, terminating a manual input mode for the engine (when the engine is in autopilot mode the “regular mode” or regular operation discussed in par. [0017] is no longer used because engine power is modulated without the pilot in autopilot mode; therefore the controller 210 terminates input from manual control 202 and instead uses digital power request input from autothrottle controller 204 to engine controller 210 in order to control fuel flow to engine thereby terminating manual control from 202; see fig. 2 below), the engine, when in the manual input mode (regular operations discussed in par. [0017] 
engaging an autothrottle mode for controlling the engine based on the digital power request (see input from autothrottle controller 204 to PCS 200; the PCS 200 regulates engine power, par. [0017], and when the engine is in autothrottle mode the controller 204 sends signal to engine controller 200 to regulate engine power without pilot input, par. [0019]) rather than on the power request obtained from the manual input (an autothrottle mode is engaged when autothrottle controller 204 sends power request to the PCS 200; this occurs as a result of pilot request to enter autopilot mode via input to pilot interface of avionics/aircraft computer, par. [0032] bottom and fig. 2 showing aircraft computer input to autothrottle controller 204, wherein pilot request may also include corresponding engine operating targets, par. [0033]).
In summary, in response to the sending and receiving of the digital power request the fuel flow is determined by the digital input from the autothrottle controller to the engine controller and fuel flow is no longer determined manually by the pilot and therefore the manual input mode has been terminated.  It is noted that the current claims do not require any specific structure to terminate the manual input mode.  It is only required that the terminating step takes place.  Because the fuel flow is based on closed loop control when in the autothrottle mode the manual input mode has been terminated.

    PNG
    media_image3.png
    512
    745
    media_image3.png
    Greyscale

As to claims 2 and 11, Lisio discloses determining a target position for the manual input based on at least one of the digital power request and an operating parameter of the engine ; transmitting the target position to an actuator coupled to the manual input to cause the manual input to adopt the target position (autothrottle controller commands servo-motor actuator to move throttle lever 201 to a target position representing a PLA corresponding to the control input that can be fuel flow operating parameter; see pars. [0028] through [0030]).
As to claims 3 and 13, Lisio discloses detecting a change in the operating parameter of the engine (see thrust change 302 in fig. 3); determining a subsequent target position for the manual input based on the operating parameter of the engine (the output command 308 in fig. 3 may be a power level angle PLA, see par. [0029] the PLA being a subsequent target position of the manual input power lever 202); and transmitting the subsequent target position to actuator .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view of Pub. No. US 20190047715 A1 (Hedrick).
As to claim 4, De Vries discloses evaluating an autothrottle readiness condition (system runs fault detection and if a fault is detected autothrottle will not engage (col. 4, ll. 21-31) wherein if there is no fault detected autopilot will engage and alert light 26 will be visible to pilot); and 21when the autothrottle readiness condition is met, producing an autothrottle readiness alert 26 for an operator of the engine (col. 4, l. 5, “pilot”), but silent the autothrottle readiness condition is for the engine based on an operating parameter of the engine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide De Vries with an autothrottle readiness condition for the engine based on an operating parameter of the engine as taught by Hedrick (i.e., to include monitoring of critical engine parameters taught by Hedrick with the fault detection system of De Vries) in order to facilitate preventing engagement of autopilot of an engine with an operating parameter that results in an unsafe engine (Hedrick pars. [0085] and [0086]).
As to claim 5, De Vries in view Hedrick teach the current invention as claimed and discussed above.  De Vries further discloses the digital power request is obtained in response to the autothrottle readiness alert being provided.  The autothrottle readiness alert 26 indicates that autothrottle has engaged. Subsequent to the autothrottle being armed or engaged the digital power request is obtained by EEC 3a by way of signal 43a (fig. 2) wherein the throttle is no longer controlled by lever 5a (claim 8). 

Claims 7, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view of Lisio.
As to claim 7, De Vries discloses controlling the engine based on the digital power request comprises: determining, based on the digital power request 43a, a requisite engine power (claims 7 and 8); causing the engine to produce power commensurate with the requisite engine power (claims 7 and 8).  De Vries further discloses that under normal operation (i.e. during power based on PLA as determined by power lever 5a) the engine controller 3 provides fuel flow but silent a requisite propeller rotational speed for achieving a power level satisfying the digital power request; and causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed.
Lisio teaches a requisite propeller rotational speed for achieving a power level satisfying the digital power request; and causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed (par. [0029] and par. [0031], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide De Vries with a requisite propeller rotational speed for achieving a power level satisfying the digital power request; and causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed as taught by Lisio in order to facilitate lessening of pilot workload during approach of complex dual engine dual engine turboprop aircraft resulting in improved flight safety (Lisio pars. [0003] and [0004]).
As to claim 19, De Vries discloses (see figs. 1 and 2) a method for controlling autothrottle 21 of a powerplant of an aircraft (abstract), the powerplant comprising an engine (10 , see fig. 1; col. 2, l. 55) and a propeller (fig. 1, bottom; turboprop aircraft in abstract includes propeller), the method comprising: 
obtaining, from an autothrottle controller 21, a digital power request 43a, the digital power request based on an autothrottle input to the autothrottle controller (pilot arms autothrottle system 20 by pressing button 29 and also selects desired speed with knob 24; see col. 4, ll. 3-20);
in response to obtaining the digital power request 43a, terminating a manual input mode for the engine (when the autothrottle system 20 is armed and signal 43a is sent to engine 
engaging an autothrottle mode for controlling the engine based on the digital power request rather than on the power request obtained from the manual input (during approach phase of flight the engine is controlled with autothrottle controller 21 and engine controller 3, see output of engine controller 3 that goes to engine 10 whereby the fuel is provided to combustor of turboprop engine 10; the autothrottle mode is engaged by signal 43a after the pilot arms the autothrottle system 20 by way of input 24).
 De Vries is silent a digital thrust request.
Lisio teaches a power request is translated into a thrust request (i.e. an engine power request includes a thrust request because the engine power is translated into thrust by the speed of the propeller)(pars. [0020] and [0028]).  For example a digital power request is converted to propeller speed via table 450 in order to set a propeller rotation speed to produce thrust (par. [0020], middle; par. [0031], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide De Vries with a digital thrust request (i.e., to translate the 
As to claim 20, De Vries in view Lisio teach the current invention as claimed and discussed above in the claim 19 analysis.  De Vries further discloses that under normal operation (i.e. during power based on PLA) the engine controller 3a provides fuel flow control to provide requisite engine power and determines accurate propeller speed accordingly (col. 3, ll. 2-18), and during autothrottle use during approach a digital power request is sent to engine (43a; claim 1. d) and e)) wherein the digital power request comprises controlling the engine based on the digital power request 43a, but does not explicitly teach a digital rotational speed request, wherein controlling the propeller based on the digital thrust request comprises controlling the propeller based on the digital rotational speed request.
Lisio teaches controlling the propeller based on the digital rotational speed request (Lisio teaches causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed (par. [0029] and par. [0031], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide De Vries with a digital rotational speed request, wherein controlling the propeller based on the digital thrust request comprises controlling the propeller based on the digital rotational speed request as taught by Lisio for the purpose of facilitating improved aircraft performance during approach to landing and to lessen pilot workload during approach of complex dual engine dual engine turboprop aircraft resulting in improved flight safety (De Vries col. 1, ll. 44-63; Lisio pars. [0003] and [0004]).

Claims 10, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view of Pub. No.: US 2020/0002018 A1 (Alaimo).
As to claim 10, De Vries discloses a system for controlling autothrottle 23 21 of an engine (col. 2, l. 55), comprising: 
a processing unit 3a 21
obtaining, from an autothrottle controller 21, a digital power request 43a, the digital power request based on an autothrottle input to the autothrottle controller (pilot arms autothrottle system 20 by pressing button 29 and also selects desired speed with knob 24; see col. 4, ll. 3-20);
in response to obtaining the digital power request 43a, terminating a manual input mode for the engine, the engine, when in the manual input mode (when the autothrottle system 20 is armed and signal 43a is sent to engine controller 3a, the engine controller 3a modulates a fuel metering of the fuel metering unit 2a, see horizontal arrow pointing towards EEC 3a in fig. 2 and col. 3, ll. 11-20, the engine controller 3a then providing a fuel control signal to engine 10, see fig. 1 wherein output of EEC 3 goes to engine 10 via structure 9, wherein at this time the power lever manual input 5a is disconnected from MFU 2a such that the manual input mode is terminated, see claim 7, bottom, and claim 8 showing that manually operable power-setting device 5a is disengaged from MFU 2a and power is controlled wholly electronically by controllers 21 and 3a; also see fig. 2 above), controlled  based on a power request obtained from a manual input 5a associated with the engine; and 
engaging an autothrottle mode for controlling the engine based on the digital power request rather than on the power request obtained from the manual input (during approach phase of flight the engine is controlled with autothrottle controller 21 and engine controller 3, see 
De Vries further discloses the engine controller 3a automatically modulates fuel to the engine based on manual and sensor inputs (col. 3, ll. 10-30). De Vries is silent a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit.
Alaimo teaches autothrottle controllers 102 and engine controllers 109 comprise a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit (par. [0038]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide De Vries with a non-transitory computer-readable medium coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit as taught by Alaimo in order to reduce pilot workload and enhance flight safety by executing the control of De Vries (Alaimo pars. [0002] and [0038]).
As to claim 15, De Vries in view Alaimo teach the current invention as claimed and discussed above in the claim 10 analysis.  De Vries further discloses the manual input 7 is a power lever 5, and wherein the manual input mode is based on a power lever angle 14 of the power lever.
As to claim 17, De Vries in view Alaimo teach the current invention as claimed and discussed above in the claim 10 analysis.  De Vries further discloses the autothrottle input comprises an indication of a target airspeed (abstract; col. 4, ll. 3-20).
claim 18, De Vries in view Alaimo teach the current invention as claimed and discussed above in the claim 10 analysis.  De Vries further discloses (fig. 2) producing a confirmation 26 indication following the engaging (i.e. autothrottle controller 21 communicates with panel 23 to provide confirmation 26).

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view of Alaimo, as applied to claim 10 above, and further in view of Hedrick.
As to claim 13, De Vries in view of Alaimo teach the current invention as claimed and discussed above.  De Vries further discloses evaluating an autothrottle readiness condition (system runs fault detection and if a fault is detected autothrottle will not engage (col. 4, ll. 21-31) wherein if there is no fault detected autopilot will engage and alert light 26 will be visible to pilot); and 21when the autothrottle readiness condition is met, producing an autothrottle readiness alert 26 for an operator of the engine (col. 4, l. 5, “pilot”), but silent the autothrottle readiness condition is for the engine based on an operating parameter of the engine.
Hedrick teaches autopilot fault monitoring includes engine operating critical parameters such as temperature, speed pressure ratio, torque, horse power and that exceeding these parameters may result in unsafe engine operating condition (pars. [0084] through [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide De Vries with an autothrottle readiness condition for the engine based on an operating parameter of the engine as taught by Hedrick (i.e., to include monitoring of critical engine parameters taught by Hedrick with the fault detection system of De Vries) in order to facilitate preventing engagement of autopilot of an engine with an operating parameter that results in an unsafe engine (Hedrick pars. [0085] and [0086]).
claim 14, De Vries in view Hedrick teach the current invention as claimed and discussed above.  De Vries further discloses the digital power request is obtained in response to the autothrottle readiness alert being provided.  The autothrottle readiness alert 26 indicates that autothrottle has engaged. Subsequent to the autothrottle being armed or engaged the digital power request is obtained by EEC 3a by way of signal 43a (fig. 2) wherein the throttle is no longer controlled by lever 5a (claim 8).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Vries in view Alaimo as applied to claim 10 above, and further in view of Lisio.
As to claim 16, De Vries in view Alaimo teach the current invention as claimed and discussed above.  De Vries further teaches controlling the engine based on the digital power request comprises: determining, based on the digital power request, a requisite engine power (claims 7 and 8); causing the engine to produce power commensurate with the requisite engine power (claims 7 and 8).  De Vries further teaches that under normal operation (i.e. during power based on PLA) the engine controller 3 provides fuel flow control to provide requisite engine power and determines accurate propeller speed accordingly (col. 3, ll. 2-18), but does not explicitly teach a requisite propeller rotational speed for achieving a power level satisfying the digital power request; and causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed.
Lisio teaches a requisite propeller rotational speed for achieving a power level satisfying the digital power request; and causing a propeller associated with the engine to rotate at a speed commensurate with the requisite propeller rotational speed (par. [0029] and par. [0031], bottom).
It would have been obvious to one of ordinary skill in the art before the effective filing .

Response to Arguments
Applicant's arguments received on 06/03/2021 ("Remarks") have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant states that par. [0034] provides support for written description regarding autothrottle readiness parameters regarding written description rejection of claims 10-14 under 35 USC 112(a).  Although par. [0034] discusses operating parameters that are controlled by the autothrottle the paragraph [0034] does not point out that such parameters are related to determining the readiness of the autothrottle before the autothrottle is activated.  Therefore the rejection of claims is maintained.  It is noted that “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.” See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (MPEP 2161.01 I.).  Therefore it appears that 
	The rejection of claims 4 and 5 under 35 USC 112(a), on the other hand, have been withdrawn.  Claims 4 and 5 are not computer implemented and therefore not subject to the same standard as discussed above in MPEP 2161.  Claimed elements that are conventional in the art need not be explicitly discussed to comply with 35 UC 112(a) written description requirement.  “The description need only describe in detail that which is new or not conventional.” See Hybritech v. Monoclonal Antibodies, 802 F.2d at 1384, 231 USPQ at 94. (MPEP 2163 II.A.3.(a), 3rd par.).  Operating parameters such as temperature, torque and horsepower are known in the art to be related to proper engine functioning during autothrottle as discussed with regard to the Hedrick reference as to claims 4 and 5 above in the 35 USC 103 section.
	Upon further consideration the rejection of claim 3 under 35 USC 112(b) is also withdrawn.  Claim 3 recites “the operating parameter” in line 2.  There is antecedent basis for operating parameter in claim 2.  However it is noted that the claim 3 operating parameter is contingent on an applied prior art teaching the operating parameter in claim 2.  If the prior are instead teaches determining a target position based on the digital power request then the prior art is not required to teach claim 3 because claims 2 and 3 are method claims (MPEP 2111.04 II.).
	Applicant argues that De Vries does not disclose terminating a manual input mode and that the engine of De Vries is always controlled by the power levers 5a and not by a digital power request.  In response signal 43a is a signal from computer 20 to computer 3a representing a command to enter autothrottle mode whereby power is controlled automatically and therefore can be considered a digital power request.  In autothrottle mode the power lever 5a is disengaged from the fuel metering unit 2a so that the autothrottle system 20 can control the engine power to 
	Applicant states that De Vries conditions the input signals from power levers.  It is noted that the power levers need to be maintained in positions corresponding acceptable airspeed when the autothrottle system is activated and for the autothrottle system to stay activated (col. 4, ll. 35-40). However when autothrottle system 20 is in operation the power levers are disengaged from fuel metering unit 2a (claim 7).  In any case the claims do not require the autothrottle mode not have any input at all from a manual input.  Claim 1 requires for example terminating a manual input mode.  The manual input mode in the case of De Vries is the mode wherein the PLA is determined by the MFU 2a corresponding to the physical power lever position.  In autothrottle mode the throttle lever is at a fixed setpoint to determine a baseline power (col. 2, ll. 10-15) and the autothrottle controls the power automatically wholly electronically (col. 2, ll. 15-20; claim 7, bottom; claim 8) in order to maintain the aircraft at a speed selected by the pilot.

    PNG
    media_image1.png
    511
    377
    media_image1.png
    Greyscale
[AltContent: textbox (power lever 5a is disengaged from fuel  metering unit 2a (see claim 7)  via communication from engine controller 3a  after controller 3a receives digital power request 43a thereby terminating manual control  mode)][AltContent: arrow][AltContent: arrow]
Applicant argues against the reference Alaimo. Alaimo continues to be recited in this office action however only to teach that engine controllers typically include non-transitory memory with instructions executable by a processor.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Meisner (EP3409927 A1) discloses (see abstract) FADECs comprise a processor, and a tangible, non-transitory memory configured to communicate with the processor, the tangible, non-transitory memory having instructions stored thereon that, in response to execution by the processor, cause the FADEC to perform operations; and
DeLuca (US 5029778) discloses autothrottle controller 66 and engine controller 34.
Zheng (NPL Design and Simulation of Large Civil Aircraft’s Thrust Management System) teaches autothrottle controller A/T provides digital power request to engine control system and also physically adjusts throttle lever to reduce pilot workload (see page 1226, top, and fig. 1).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741